Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant office action having application number 17/589,818, filed on 07/15/2022, has claims 1-29 pending in this application.

Drawings
The drawing filed on January 31, 2022 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-29 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on07/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Baum et al. (US 20080215546 A1), which describes Methods and apparatus consistent with the invention provide the ability to organize, index, search, and present time series data based on searches. Time series data are sequences of time stamped records occurring in one or more usually continuous streams, representing some type of activity. In one embodiment, time series data is organized into discrete events with normalized time stamps and the events are indexed by time and keyword. A search is received and relevant event information is retrieved based in whole or in part on the time indexing mechanism, keyword indexing mechanism, or statistical indices calculated at the time of the search.
The next closest prior art found for this application is Chen et al. (US 20150169654 A1) which describes A method for building indices for a time sequence in a time series database includes dividing, using a processing device, a time sequence in the time series database into a plurality of subsequences based on a sliding window; building spatial indices for the plurality of subsequences, the spatial indices being used for defining spatial locations of subsequences in the plurality of subsequences in the time sequence; and building content indices for the plurality of subsequences, the content indices being used for defining content ranges of subsequences in the plurality of subsequences
The next closest prior art found for this application is Svec (US 20180293280 A1), which discloses Systems, device and techniques are disclosed for a time series database search system. A data object may be received. The data object may include timestamp data indicating a time at which an event occurred, a value indicating a measure of the event, and key-value pairs comprising data associated with the event. A hash ID may be generated by hashing the one or more key-value pairs. The timestamp data, the value, and the hash ID may be stored in a first database as an object in the first database. The key-value pairs and the hash ID may be stored in a second database as an object in the second database.

Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “for each event of the set of events, iterating over known time stamp format patterns from a list of known time stamp format patterns to determine whether a matching pattern exists in the event, wherein each time stamp format pattern in the list represents a pattern that may occur in the event and indicates a location in the event from which a time stamp may be extracted; and responsive to determining that an individual event broken out from the streaming machine data according to the one or more breaking rules includes time information according to at least one known time stamp format pattern of the list of known time stamp format patterns, generating a timestamp for the individual event by: extracting a time value from the time information of the individual event using the matching pattern determined to exist in the individual event and associating the time value to the individual event as the timestamp for the individual event.” as disclosed in independent claims 1, 12 and 24.
The dependent claims 2-11,13-23 and 25-29 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

August 1, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167